Mayes, J.,
delivered the opinion of the court.
This appeal is prosecuted from a conviction in the mayor’s court in the town of Osyka of the violation of a town ordinance. An appeal was taken to the circuit court, and on the trial there the ordinance under which the prosecution is conducted was not introduced in evidence. When the testimony was in, counsel for appellant, moved to exclude the testimony because of the failure on the paid of the prosecution to introduce in evidence the ordinance. This motion was overruled by the court, and this is assigned as error. The question was settled in the case of Naul v. McComb City, 70 Miss., 699, 12 South., 903, and is reaffirmed.

Reversed and remanded.